


 
EXHIBIT 10(b)

The Brink's Company
Richmond, Virginia
















Key Employees' Deferred
Compensation Program
as Amended and Restated as of November 13, 2008




























                                                                                                             [logo.jpg]




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
PREAMBLE 1
         
ARTICLE I
Definitions
3
     
ARTICLE II
Administration
9
     
ARTICLE III
Deferral of Cash Incentive Payments
9
     
    SECTION 1.
Definitions
9
    SECTION 2.
Eligibility
10
    SECTION 3.
Deferral of Cash Incentive Payments
11
    SECTION 4.
Matching Incentive Contributions
11
    SECTION 5.
Irrevocability of Election
12
    SECTION 6.
Conversion of New Deferrals and Matching Incentive Contributions to Brink's
Units
12
    SECTION 7.
Conversion of Existing Incentive Accounts to Brink's Units
13
    SECTION 8.
Adjustments
13
    SECTION 9.
Dividends and Distributions
13
    SECTION 10.
Allocation of Units as of July 1, 1994
14
    SECTION 11.
Minimum Distribution
14
    SECTION 12.
Adjustment to Units in Connection with Distribution
14
     
ARTICLE IV
Deferral of Salary
15
     
    SECTION 1.
Definitions
15
    SECTION 2.
Eligibility
15
    SECTION 3.
Deferral of Salary
16
    SECTION 4.
Matching Salary Contributions
16
    SECTION 5.
Irrevocability of Election
17
    SECTION 6.
Conversion of New Deferrals and Matching Salary Contributions to Brink's Units
17
    SECTION 7.
Conversion of Existing Incentive Accounts to Brink's Units
20
    SECTION 8.
Adjustments
20
    SECTION 9.
Dividends and Distributions
20
    SECTION 10.
Minimum Distribution
21
    SECTION 11.
Adjustment to Units in Connection with Distribution
21
     
ARTICLE V
Supplemental Savings Plan
22
     
    SECTION 1.
Definitions
22
    SECTION 2.
Eligibility
23
    SECTION 3.
Deferral of Compensation
23
    SECTION 4.
Matching Contributions
24
    SECTION 5.
Irrevocability of Election
25







 
 

--------------------------------------------------------------------------------

 



SECTION 6.
Conversion of New Deferrals and Matching Contributions to Brink's Units
25
SECTION 7.
Conversion of Existing Incentive Accounts to Brink's Units
29
SECTION 8.
Adjustments
29
SECTION 9.
Dividends and Distributions
30
SECTION 10.
Adjustment to Units in Connection with Distribution
30
   
 
ARTICLE VI
Deferral of Performance Awards
31
     
SECTION 1.
Definitions
31
SECTION 2.
Eligibility
31
SECTION 3.
Deferral of Cash Performance Payments
31
SECTION 4.
Irrevocability of Election
32
SECTION 5.
Conversion to Units
32
SECTION 6.
Adjustments
32
SECTION 7.
Dividends and Distributions
33
SECTION 8.
Minimum Distribution
33
SECTION 9.
Effective Date
34
SECTION 10.
Adjustment to Units in Connection with Distribution
34
     
ARTICLE VII
Distributions
34
     
SECTION 1.
Certain Payments on Termination of Employment
34
SECTION 2.
Payments Attributable to Matching Incentive Contributions and Matching Salary
Contributions on Termination of Employment
35
SECTION 3.
One Time Distribution Under Code Section 409A Transition Relief
36
     
ARTICLE VIII
Designation of Beneficiary
37
     
ARTICLE IX
Miscellaneous
38
     
SECTION 1.
Nontransferability of Benefits
38
SECTION 2.
Notices
38
SECTION 3.
Limitation on Rights of Employee
38
SECTION 4.
No Contract of Employment
39
SECTION 5.
Withholding
39
SECTION 6.
Term, Amendment and Termination.
39






 
 

--------------------------------------------------------------------------------

 

Key Employees' Deferred Compensation Program of
The Brink's Company
As Amended and Restated
As of November 13, 2008




PREAMBLE
 
The Key Employees' Deferred Compensation Program of The Brink's Company (the
"Program"), as amended and restated as of the Distribution Date, is a
continuation and improvement of the Program as in effect immediately prior to
such date.  Effective January 14, 2000, the Program was amended and restated to
reflect the exchange of .4848 of a share of Pittston Brink's Group Common Stock
for each outstanding share of Pittston BAX Group Common Stock and .0817 of a
share of Pittston Brink's Group Common stock for each outstanding share of
Pittston Minerals Group Common Stock.  In addition, effective as of January 14,
2000, participants may defer amounts payable under The Brink's Company
Management Performance Improvement Plan.
The Program continues to provide an opportunity to certain employees to defer
receipt of (a) all or part of their cash incentive payments awarded under the
Key Employees Incentive Plan of The Brink's Company; (b) up to 50% of their base
salary; and (c) any or all amounts that are prevented from being deferred as a
matched contribution (and the related matching contribution) under The Brink's
Company 401(k) Plan as a result of limitations imposed by Sections 401(a)(17),
401(k)(3), 402(g) and 415 of the Internal Revenue Code of 1986, as amended (the
"Code").
In order to align the interests of participants more closely to the long-term
interests of The Brink's Company (the "Company") and its shareholders, effective
June 1, 1995, the Program was

 
 

--------------------------------------------------------------------------------

 

amended to provide matching contributions with respect to certain cash incentive
awards and salary deferrals and to provide that an amount equivalent to matching
contributions that are not eligible to be made under the Savings Plan as a
result of limitations imposed by Code Section 401(m)(2) shall be allocated under
this Program.
The Program was again amended and restated effective as of January 19, 1996, to
reflect the redesignation of the Pittston Services Group Common Stock as Brink's
Group Common Stock and the creation of a new class of common stock designated as
Pittston BAX Group Common Stock.
Effective January 1, 2005, the Program was amended to comply with the provisions
of Code Section 409A and the Proposed Treasury Regulations issued
thereunder.  The Program was further amended effective November 16, 2007 and
November 13, 2008 to clarify certain provisions in compliance with Code Section
409A and the Final Treasury Regulations issued thereunder.  Each provision and
term of the amendment should be interpreted accordingly, but if any provision or
term of such amendment would be prohibited by or be inconsistent with Code
Section 409A, then such provision or term shall be deemed to be reformed to
comply with Code Section 409A without affecting the remainder of such amendment.
Effective January 1, 2007, the Program was amended to change the crediting date
for Salary, Supplemental Savings, and Key Employee Incentive Program (KEIP)
deferrals and related matching contributions, as well as for Management
Performance Incentive Plan (MPIP) deferrals under the Program.  The Program was
also amended to remove provisions relating to minimum distributions attributable
to deferrals elected for services rendered on or after January 1, 2007.

 
2

--------------------------------------------------------------------------------

 

Effective on the Distribution Date, the Program was amended to make certain
changes in connection with the separation of Brink's Home Security Holdings,
Inc. ("BHS") from the Company pursuant to the consummation of the distribution,
on a pro rata basis, by the Company to the record holders of the Company of all
of the outstanding shares of BHS common stock owned by the Company on the date
of the distribution (the "Distribution").
The Program is an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Section 201(2) of the Employee
Retirement Income Security Act of 1974, as amended.
ARTICLE I
Definitions
Wherever used in the Program, the following terms shall have the meanings
indicated:
BAX Exchange Ratio:  The ratio whereby .4848 of a share of Brink's Stock will be
exchanged for each outstanding share of BAX Stock on the Exchange Date.
BAX Stock:  Pittston BAX Group Common Stock, par value $1.00 per share.
BAX Unit:  The equivalent of one share of BAX Stock credited to an Employee's
Incentive Account.
BHS Program:  The Brink's Home Security Holdings, Inc. Key Employees' Deferred
Compensation Program.
BHS Stock:  Brink's Home Security Holdings, Inc. common stock, no par value.
Board:  The Board of Directors of the Company.
Brink's Adjustment Ratio:  A fraction, the numerator of which is the per share
closing sales price of Brink's Stock on the New York Stock Exchange Composite
Transactions Tape

 
3

--------------------------------------------------------------------------------

 

trading "with due bills" on the Distribution Date and the denominator of which
is the per share closing sales price of Brink's Stock on the New York Stock
Exchange Composite Transactions Tape trading "ex-dividend" on the Distribution
Date or, if there is no "ex-dividend" market for Brink's Stock on such date, the
difference between (a) the per share closing sales price of Brink's Stock on the
New York Stock Exchange Composite Transactions Tape trading "with due bills" on
the Distribution Date and (b) the product of (i) the per share closing sales
price of BHS Stock on the New York Stock Exchange Composite Transaction Tape
trading on a "when issued" basis on the Distribution Date and (ii) the number of
shares of BHS Stock distributed with respect to each share of Brink’s Stock in
the Distribution.
Brink's Stock:  The Brink's Group Common Stock, par value $1.00 per share.
Brink's Unit:  The equivalent of one share of Brink's Stock credited to an
Employee's Incentive Account.
Change in Control:  A Change in Control shall mean the occurrence of:
(a) (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the shares of
Brink's Stock would be converted into cash, securities or other property other
than a consolidation or merger in which holders of the total voting power in the
election of directors of the Company of Brink's Stock outstanding (exclusive of
shares held by the Company's affiliates) (the "Total Voting Power") immediately
prior to the consolidation or merger will have the same proportionate ownership
of the total voting power in the election of directors of the surviving
corporation immediately after the consolidation or merger, or (ii) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of all or substantially all the assets of the Company; provided,
however, that with respect to any Brink's Units credited to an Employee's
Incentive Account as of

 
4

--------------------------------------------------------------------------------

 

November 16, 2007 that are attributable to Matching Incentive Contributions,
Matching Salary Contributions or dividends related thereto, a "Change in
Control" shall be deemed to occur upon the approval of the shareholders of the
Company (or if such approval is not required, the approval of the Board) of any
of the transactions set forth in clauses (i) or (ii) of this sub-paragraph (a);
(b) any "person" (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended (the "Act")) other than the Company, its affiliates or an
employee benefit plan or trust maintained by the Company or its affiliates,
shall become the "beneficial owner" (as defined in Rule 13d-3 under the Act),
directly or indirectly, of more than 20% of the Total Voting Power; or
(c) at any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election by the Company's
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.
Code:  The Internal Revenue Code of 1986, as amended from time to time.
Committee:  The Compensation and Benefits Committee of the Board, which shall
consist of members of the Board of Directors who qualify as "nonemployee
directors" as described in Rule 16b-3(b)(3)(i) promulgated under the Securities
Exchange Act of 1934, as amended.
Company:  The Brink's Company.
Disability:  Unless otherwise required by Code Section 409A and the regulations
or guidance thereunder, an Employee shall be deemed to be disabled if the
Employee meets at least one of the following requirements: (a) the Employee is
unable to engage in any substantial

 
5

--------------------------------------------------------------------------------

 

gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) the Employee is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company.
Distribution Date:  The date of the Distribution.
Ex-Dividend Date:  The date immediately following the Distribution Date.
Employee:  Any resident of the United States of America who is in the employ of
the Company or a Subsidiary whose principal place of business is located in the
United States of America or any other individual designated by the Committee.
Exchange:  The exchange of Brink's Stock for outstanding shares of BAX Stock and
Minerals Stock as of the Exchange Date.
Exchange Date:  January 14, 2000, the date as of which the Exchange occurred.
Foreign Subsidiary:  Any corporation that is not incorporated in the United
States of America more than 80% of the outstanding voting stock of which is
owned by the Company, by the Company and one or more Subsidiaries and/or Foreign
Subsidiaries or by one or more Subsidiaries and/or Foreign Subsidiaries.
Incentive Account:  The account maintained by the Company for an Employee to
document the amounts deferred under the Program by such Employee and any other
amounts credited hereunder and the Units into which such amounts shall be
converted.  Effective January 1, 2005, the Company shall maintain a Pre-2005
Incentive Account and a Post-2004 Incentive Account for each Employee
participating in the Program.  An Employee's Pre-2005

 
6

--------------------------------------------------------------------------------

 

Incentive Account shall document the amounts deferred under the Program by the
Employee and any other amounts credited hereunder which are earned and vested
prior to January 1, 2005.  An Employee's Post-2004 Incentive Account shall
document the amounts deferred under the Program by the Employee and any other
amounts credited hereunder on and after January 1, 2005, plus any amounts
deferred or credited prior to January 1, 2005, which are not earned or vested as
of December 31, 2004.  Effective November 16, 2007, the Company shall maintain a
single Incentive Account for each Employee participating in the Program and
shall cease to maintain a separate Pre-2005 Incentive Account and Post-2004
Incentive Account for each Employee participating in the Program.
Minerals Exchange Ratio:  The ratio whereby .0817 of a share of Brink's Stock
will be exchanged for each outstanding share of Minerals Stock on the Exchange
Date.
Minerals Stock:  Pittston Minerals Group Common Stock, par value $1.00 per
share.
Minerals Unit:  The equivalent of one share of Minerals Stock credited to an
Employee's Incentive Account.
Program:  This Key Employees' Deferred Compensation Program of The Brink's
Company, as in effect from time to time.
Redesignation:  The redesignation of Services Stock as Brink's Stock and the
creation and distribution of BAX Stock as of January 19, 1996.
Salary:  The base salary paid to an Employee by the Company, a Subsidiary or a
Foreign Subsidiary for personal services determined prior to reduction for any
contribution made on a salary reduction basis; provided, however, that Salary
includes any salary paid to a Transferred Employee by the Company or BHS or any
of its subsidiaries for services rendered on or prior to

 
7

--------------------------------------------------------------------------------

 

the Distribution Date but does not include any salary paid to a Transferred
Employee by BHS or any of its subsidiaries for services rendered following the
Distribution Date.
Shares:  On and after January 19, 1996, and prior to the Exchange Date, Brink's
Stock, BAX Stock or Minerals Stock, as the case may be and on and after the
Exchange Date, Brink's Stock.
Services Stock:  Pittston Services Group Common Stock, par value $1.00 per
share.
Subsidiary:  Any corporation incorporated in the United States of America more
than 80% of the outstanding voting stock of which is owned by the Company, by
the Company and one or more Subsidiaries or by one or more Subsidiaries.
Termination of Employment:  An Employee’s “Termination of Employment” under this
Program shall occur when the Employee ceases to provide services to the Company
or any of its affiliates in any capacity or when the Employee continues to
provide services to the Company or any of its affiliates whether as an employee
or independent contractor, but such continued services in the aggregate do not
exceed 49% of the level of services the Employee provided to the Company and its
affiliates prior to such decrease in the level of services provided by the
Employee to the Company and its affiliates, all as determined in accordance with
the regulations under Code Section 409A.
Transferred Employee:  A BHS Employee (as defined in the EMA Agreement) or
Former BHS Employee (as defined in the EMA Agreement).
Unit:  On and after January 19, 1996, and prior to the Exchange Date, a Brink's
Unit, BAX Unit or Minerals Unit, as the case may be and on and after the
Exchange Date, a Brink's Unit.

 
8

--------------------------------------------------------------------------------

 

Year:  (a) With respect to the benefits provided pursuant to Articles III and
VI, the calendar year, and (b) with respect to the benefits provided pursuant to
Articles IV and V, the six-month period from July 1, 1994, through December 31,
1994, and thereafter, the calendar year; provided, however that if a newly-hired
Employee becomes eligible to participate in the benefits provided pursuant to
Articles IV and/or V, on a day other than the first day of the Year, the Year
for purposes of Articles IV and V shall be the portion of the calendar year
during which the Employee is first eligible to participate in the benefits
provided thereunder.
ARTICLE II
Administration
The Committee is authorized to construe the provisions of the Program and to
make all determinations in connection with the administration of the Program
including, but not limited to, the Employees who are eligible to participate in
the benefits provided under Articles III or IV.  All such determinations made by
the Committee shall be final, conclusive and binding on all parties, including
Employees participating in the Program.  All authority of the Committee provided
for in, or pursuant to, this Program may also be exercised by the Board.  In the
event of any conflict or inconsistency between determinations, orders,
resolutions or other actions of the Committee and the Board taken in connection
with this Program, the actions of the Board shall control.
ARTICLE III
Deferral of Cash Incentive Payments
SECTION 1.  Definitions.  Whenever used in this Article III, the following terms
shall have the meanings indicated:

 
9

--------------------------------------------------------------------------------

 

         Cash Incentive Payment:  A cash incentive payment awarded to an
Employee for any Year under the Incentive Plan.  Notwithstanding anything
contained herein to the contrary, effective April 1, 2003, any compensation,
bonuses, or incentive payments approved by the Compensation Committee of The
Brink's Company payable pursuant to The Brink's Company Management Performance
Improvement Plan, and any special recognition bonus payable to any highly
compensated employees, shall be excluded for purposes of defining or determining
the Cash Incentive Payment for which a Participant may make an elective
deferral, and for which employer contributions are made, pursuant to the terms
of this Plan.
Incentive Plan:  The Key Employees Incentive Plan of The Brink's Company, as in
effect from time to time or any successor thereto.
Matching Incentive Contributions:  Matching contributions allocated to an
Employee's Incentive Account pursuant to Section 4 of this Article III.
SECTION 2.  Eligibility.  The Committee shall designate the key management,
professional or technical Employees who may defer all or part of their Cash
Incentive Payments for any Year pursuant to this Article III.
An Employee designated to participate in this portion of the Program pursuant to
the preceding paragraph shall be eligible to receive a Matching Incentive
Contribution for a Year if (a) his or her Salary (on an annualized basis) as of
the preceding December 31 is at least equal to $160,000 (as adjusted for Years
after 1999 to reflect the limitation in effect under Code Section 401(a)(17) for
the Year in which the Employee's election to participate is filed) or (b) he or
she is so designated by the Committee.  Notwithstanding the foregoing, a newly
hired Employee will be eligible to receive a Matching Incentive Contribution for
his or her initial Year

 
10

--------------------------------------------------------------------------------

 

of employment if his or her Salary (on an annualized basis) in effect on his or
her first day of employment with the Company or a Subsidiary will exceed the
threshold amount determined pursuant to Code Section 401(a)(17) for his or her
initial Year of employment.
SECTION 3.  Deferral of Cash Incentive Payments.  Each Employee whom the
Committee has selected to be eligible to defer a Cash Incentive Payment for any
Year pursuant to this Article III may make an election to defer all or part (in
multiples of 10%) of any Cash Incentive Payment which may be made to him or her
for such Year.  Such Employee's election for any Year shall be made prior to the
beginning of the Year with respect to which the Cash Incentive Payment is
earned; provided, however, that with respect to the 1995 Year, an Employee who
is eligible to receive a Matching Incentive Contribution pursuant to Section 2
of this Article III may make such election at any time prior to June 1, 1995,
for Cash Incentive Payments paid for 1995 if he or she (a) has not previously
made a deferral election for 1995 or (b) wishes to increase the percentage of
his or her Cash Incentive Payment to be deferred.  An Incentive Account (which
may be the same Incentive Account established pursuant to Articles IV, V and/or
VI) shall be established for each Employee making such election and Units in
respect of such deferred payment shall be credited to such Incentive Account as
provided in Section 6 below.
      SECTION 4.  Matching Incentive Contributions.  Effective for the 1995
Year, each Employee who is eligible to receive Matching Incentive Contributions
pursuant to Section 2 of this Article III shall have a Matching Incentive
Contribution allocated to his or her Incentive Account.  Such Matching Incentive
Contribution shall be equal to the amount of his or her Cash Incentive Payment
that he or she has elected to defer but not in excess of 10% of his or her Cash
Incentive Payment.  The dollar amount of each Employee's Matching Incentive
Contributions

 
11

--------------------------------------------------------------------------------

 
shall be credited to his or her Incentive Account and Units in respect of such
amounts shall be credited to such Incentive Account as provided in Section 6
below.

SECTION 5.  Irrevocability of Election.  An election to defer Cash Incentive
Payments under the Program for any Year shall be irrevocable on and after the
first day of such Year.
SECTION 6.  Conversion of New Deferrals and Matching Incentive Contributions to
Brink's Units.  For Years after 1999 and through 2006, the amount of an
Employee's deferred Cash Incentive Payment (and related Matching Incentive
Contributions) for any Year shall be converted to Brink's Units and shall be
credited to such Employee's Incentive Account as of the January 1 next following
the Year in respect of which the Cash Incentive Payment was made.  The number
(computed to the second decimal place) of Units so credited shall be determined
by dividing the aggregate amount of the deferred Cash Incentive Payment and
related Matching Incentive Contributions credited to the Employee's Incentive
Account for such Year by the average of the high and low per share quoted sale
prices of Brink's Stock as reported on the New York Stock Exchange Composite
Transaction Tape on each trading day during the month of December of the Year
immediately prior to the crediting of Units.
For Cash Incentive Payments paid in Years after 2007, the amount of an
Employee's deferred Cash Incentive Payment (and related Matching Incentive
Contributions) for any Year shall be converted to Brink's Units and shall be
credited to such Employee's Incentive Account as of the first business day of
the month in which the Cash Incentive Payment was made.  The number (computed to
the second decimal place) of Units so credited shall be determined by dividing
the aggregate amount of the deferred Cash Incentive Payment and related Matching
Incentive Contributions credited to the Employee's Incentive Account for such
Year by the average of the high and low per share reported sale prices of
Brink's Stock as reported on the

 
12

--------------------------------------------------------------------------------

 
New York Stock Exchange Composite Transaction Tape on each trading day during
the calendar month immediately preceding the date the deferred Cash Incentive
Payment is credited.

      SECTION 7.  Conversion of Existing Incentive Accounts to Brink's
Units.  As of the Exchange Date, all BAX Units and Minerals Units in an
Employee's Incentive Account attributable to Cash Incentive Payments (and
related Matching Incentive Contributions) shall be converted into Brink's Units
by multiplying the number of BAX Units and Minerals Units in the Employee's
Incentive Account by the BAX Exchange Ratio or the Minerals Exchange Ratio,
respectively.
  SECTION 8.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to common shareholders other than cash
dividends.
      SECTION 9.  Dividends and Distributions.  Whenever a cash dividend or any
other distribution is paid with respect to shares of Brink's Stock, the
Incentive Account of each Employee will be credited with an additional number of
Brink's Units, equal to the number of shares of Brink's Stock including
fractional shares (computed to the second decimal place), that could have been
purchased had such dividend or other distribution been paid to the Incentive
Account on the payment date for such dividend or distribution based on the
number of shares represented by Units in such Incentive Account as of such date
and assuming the amount of such dividend or value of such distribution had been
used to acquire additional Brink's Units.  Such additional Brink's Units shall
be deemed to be purchased at the average of the high and low per share quoted
sale prices of Brink's Stock, as reported on the New York Stock Exchange


 
13

--------------------------------------------------------------------------------

 
Composite Transaction Tape on the payment date for the dividend or other
distribution.  The value of any distribution in property will be determined by
the Committee.

 SECTION 10.  Allocation of Units as of July 1, 1994.  As of July 1, 1994, the
number of Units credited to an Employee's Incentive Account shall be equal to
the number of Units credited to his or her Incentive Account as of June 30,
1994, under the Key Employees Deferred Payment Program of The Brink's Company.
 SECTION 11.  Minimum Distribution.  Distributions shall be made in accordance
with Article VII; provided, however, that the aggregate value of the Brink's
Stock and cash distributed to an Employee (and his or her beneficiaries) in
respect of all Units standing to his or her credit in his or her Incentive
Account attributable to deferrals of Cash Incentive Payments otherwise payable
in respect to services rendered prior to January 1, 2007 (including dividends
relating to such Units but not Matching Incentive Contributions) shall not be
less than the aggregate amount of Cash Incentive Payments and dividends
(credited to his or her Incentive Account pursuant to Section 9) in respect of
which such Units were initially so credited.  The value of the Brink's Stock, so
distributed shall be considered equal to the average of the high and low per
share quoted sale prices of Brink's Stock, as reported on the New York Stock
Exchange Composite Transaction Tape for the last trading day of the month
preceding the month of distribution.
      SECTION 12.  Adjustment to Units in Connection with Distribution.  As of
the Ex-Dividend Date, (a) the number of Units credited to the Incentive Account
of each Employee other than a Transferred Employee (including any Units credited
on such date other than pursuant to this Section 12) shall be adjusted by
multiplying the number of Units in such Employee's Incentive Account by the
Brink's Adjustment Ratio and (b) all Units credited to the Incentive


 
14

--------------------------------------------------------------------------------

 
Account of each Transferred Employee (including any Units credited on such date)
shall cease to remain outstanding.

ARTICLE IV
Deferral of Salary
SECTION 1.  Definitions.  Wherever used in this Article IV, the following term
shall have the meaning indicated:
Matching Salary Contributions:  Matching contributions allocated to an
Employee's Incentive Account pursuant to Section 4 of this Article IV.
SECTION 2.  Eligibility.  An Employee may participate in the benefits provided
pursuant to this Article IV for any Year if (a) his or her Salary (on an
annualized basis) as of the preceding December 31 is at least equal to $160,000
(as adjusted for Years after 1999 to reflect the limitation in effect under Code
Section 401(a)(17) for the Year in which the Employee's election to participate
is filed) or (b) he or she is designated by the Committee as eligible to
participate.  Notwithstanding the foregoing, a newly hired Employee will be
eligible to defer a portion of his or her Salary during his or her initial Year
of employment if his or her Salary (on an annualized basis) in effect on his or
her first day of employment with the Company or a Subsidiary will exceed the
threshold amount determined pursuant to Code Section 401(a)(17) for his or her
initial Year of employment. 
Except as otherwise provided by the Committee, an Employee who is eligible to
defer a portion of his or her Salary shall continue to be so eligible unless his
or her Salary for any Year (on an annualized basis) is less than $150,000, in
which case he or she shall be ineligible to participate in the benefits provided
under this Article IV until his or her Salary again exceeds the

 
15

--------------------------------------------------------------------------------

 
threshold amount determined pursuant to Code Section 401(a)(17) for the Year
prior to the Year of participation.

         SECTION 3.  Deferral of Salary.  Each Employee who is eligible to defer
Salary for any Year pursuant to this Article IV may elect to defer up to 50% (in
multiples of 5%) of his or her Salary for such Year; provided, however, that in
the case of a newly hired Employee who is eligible to participate for his or her
initial Year of employment, only up to 50% of Salary earned after he or she
files a deferral election with the Committee may be deferred.  Such Employee's
initial election hereunder for any Year shall be made prior to the later of (1)
the first day of such Year or (2) the expiration of the 30 day period following
(and including) his or her initial date of employment; provided, however, that
with respect to the 1995 Year, an eligible Employee may make such election at
any time prior to June 1, 1995, if he (a) has not previously made a deferral
election under this Article IV for 1995 or (b) wishes to increase the percentage
of his or her Salary to be deferred for 1995.  Such election under (a) or (b)
shall apply only to Salary earned after June 1, 1995.  An election to defer
Salary shall remain in effect for subsequent Years unless and until a new
election is filed with the Committee by the December 31 preceding the Year for
which the new election is to be effective.  An Incentive Account (which may be
the same Incentive Account established pursuant to Articles III, V and/or VI)
shall be established for each Employee making such election and such Incentive
Account shall be credited as of the last day of each month with the dollar
amount of deferred Salary for such month pursuant to such election.  Units in
respect of such amounts shall be credited to such Incentive Account as provided
in Section 6 below.
SECTION 4.  Matching Salary Contributions.  Effective June 1, 1995, each
Employee who has deferred a percentage of his or her Salary for a Year pursuant
to Section 2 of this


 
16

--------------------------------------------------------------------------------

 

Article IV shall have Matching Salary Contributions allocated to his or her
Incentive Account.  Such Matching Salary Contributions shall be equal to 100% of
the first 10% of his or her Salary that he or she has elected to defer for the
Year (earned after June 1, 1995, for the 1995 Year).  The dollar amount of each
Employee's Matching Salary Contributions credited to his or her Incentive
Account and Units in respect of such amounts shall be credited to such Incentive
Account as provided in Section 6 below.
SECTION 5.  Irrevocability of Election. An election to defer Salary under the
Program for any Year shall be irrevocable (a) on and after the first day of such
Year or (b) in the case of an election made by a newly hired Employee for his or
her initial Year of employment, after the date such an election is made.
SECTION 6.  Conversion of New Deferrals and Matching Salary Contributions to
Brink's Units.  For Years after 2006, the amount of an Employee's deferred
Salary (and related Matching Salary Contributions) for any Year shall be
converted to Brink's Units and shall be credited to such Employee's Incentive
Account as of the first business day of the month next following the month in
which such Salary was earned.  The number (computed to the second decimal place)
of Units so credited shall be determined by dividing the aggregate amount of all
such deferred Salary (and related Matching Salary Contributions) credited to his
or her Incentive Account for such month by the average of the high and low per
share reported sale prices of Brink's Stock as reported on the New York Stock
Exchange Composite Transaction Tape for each trading day during the calendar
month immediately preceding the crediting of such Units; provided, however, that
for any calendar month in which "due bills" trading of Brink's Stock occurs
prior to the month that includes the Ex-Dividend Date, the number (computed to
the second decimal place) of Units so credited shall be determined by dividing
the aggregate amount of all such deferred


 
17

--------------------------------------------------------------------------------

 

Salary (and related Matching Salary Contributions) credited to his or her
Incentive Account for such month by the average of the high and low per share
reported sale prices of Brink's Stock trading "regular way" or "with due bills"
(rather than "ex-dividend") as reported on the New York Stock Exchange Composite
Transaction Tape for each trading day during such month; provided further,
however, that for the calendar month in which the Ex-Dividend Date occurs, the
number (computed to the second decimal place) of Units so credited shall be
determined by adding the sum of (a) the product of (i) the quotient determined
by dividing the aggregate amount of all such deferred Salary (and related
Matching Salary Contributions) credited to his or her Incentive Account for the
portion of such month prior to the Ex-Dividend Date by the average of the high
and low per share reported sale prices of Brink's Stock trading "regular way" or
"with due bills" (rather than "ex-dividend") as reported on the New York Stock
Exchange Composite Transaction Tape for each trading day during such portion of
such month and (ii) the Brink's Adjustment Ratio and (b) the quotient determined
by dividing the aggregate amount of all such deferred Salary (and related
Matching Salary Contributions) credited to his or her Incentive Account for the
portion of the month on and following the Ex-Dividend Date by the average of the
high and low per share reported sale prices of Brink's Stock as reported on the
New York Stock Exchange Composite Transaction Tape for each trading day during
such portion of such month.
       Upon the Employee's Termination of Employment, any cash amounts not
converted into Units credited to his or her Incentive Account shall be converted
into Brink's Units in the manner described in this Section 6 based on the
reported sales prices (including any sale prices determined on a when issued
basis) of Brink's Stock as reported on the New York Stock Exchange Composite
Transaction Tape for each trading day during the portion of the month preceding
the date of termination; provided, however, that if "due bills" trading occurs
in the  

 
18

--------------------------------------------------------------------------------

 


portion of the month preceding the date of termination, but the Ex-Dividend Date
does not occur in such portion of such month, any such cash amounts shall be
converted into Brink's Units in the manner described in this Section 6 based on
the reported sale prices of Brink's Stock trading "regular way" or "with due
bills" (rather than "ex-dividend"), as reported on the New York Stock Exchange
Composite Transaction Tape for each trading day during such portion of such
month; provided further, however, that if the Ex-Dividend Date occurs in the
portion of the month preceding the date of termination, any such cash amounts
shall be converted into Brink's Units by adding the sum of (a) the product of
(i) the quotient determined by dividing the aggregate amount of all such
deferred Salary (and related Matching Salary Contributions) credited to his or
her Incentive Account for the portion of such month prior to the Ex-Dividend
Date by the average of the high and low per share reported sale prices of
Brink's Stock trading "regular way" or "with due bills" (rather than
"ex-dividend") as reported on the New York Stock Exchange Composite Transaction
Tape for each trading day during such portion of such month and (ii) the Brink's
Adjustment Ratio and (b) the quotient determined by dividing the aggregate
amount of all such deferred Salary (and related Matching Salary Contributions)
credited to his or her Incentive Account for the portion of the month on and
following the Ex-Dividend Date (and preceding the date of termination) by the
average of the high and low per share reported sale prices of Brink's Stock as
reported on the New York Stock Exchange Composite Transaction Tape for each
trading day during such portion of such month.
       As of the Ex-Dividend Date, any cash amounts not converted into Units
credited to a Transferred Employee's Incentive Account shall be converted into
Brink's Units in the manner described in this Section 6 based on the average of
the high and low per share reported sale prices of Brink's Stock trading
"regular way" or "with due bills" (rather than "ex-dividend") as reported

 
19

--------------------------------------------------------------------------------

 

on the New York Stock Exchange Composite Transaction Tape for each trading day
during the portion of the month that includes the Ex-Dividend Date preceding the
Ex-Dividend Date.
SECTION 7.  Conversion of Existing Incentive Accounts to Brink's Units.  As of
the Exchange Date, all BAX Units and Minerals Units in an Employee's Incentive
Account attributable to deferred salary (and related Matching Salary
Contributions) shall be converted into Brink's Units by multiplying the number
of BAX Units and Minerals Units in the Employee's Incentive Account by the BAX
Exchange Ratio or the Minerals Exchange Ratio, respectively.
SECTION 8.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to common shareholders other than cash
dividends.
SECTION 9.  Dividends and Distributions.  Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink's Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink's
Units equal to the number of shares of Brink's Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by the Units in such Incentive Account as of such date and assuming
the amount of such dividend or value of such distribution had been used to
acquire additional Brink's Units.  Such additional Brink's Units shall be deemed
to be purchased at the average of the high and low per share quoted sale prices
of Brink's Stock, as the case may be, as reported on the New York

 
20

--------------------------------------------------------------------------------

 

Stock Exchange Composite Transaction Tape on the payment date for the dividend
or other distribution.  The value of any distribution in property will be
determined by the Committee.
SECTION 10.  Minimum Distribution.  Distributions shall be made in accordance
with Article VII; provided, however, the aggregate value of the Brink's Stock
and cash distributed to an Employee (and his or her beneficiaries) in respect of
all Units standing to his or her credit in his or her Incentive Account
attributable to the deferral of Salary otherwise payable for services rendered
prior to January 1, 2007 (including dividends relating to such Units but not
Matching Salary Contributions) shall not be less than the aggregate amount of
Salary and dividends in respect of which Units were initially so credited.  The
value of the Brink's Stock so distributed shall be considered equal to the
average of the high and low per share quoted sale prices of Brink's Stock, as
reported on the New York Stock Exchange Composite Transaction Tape for the last
trading day of the month preceding the month of distribution.
SECTION 11.  Adjustment to Units in Connection with Distribution.  As of the
Ex-Dividend Date, (a) the number of Units credited to the Incentive Account of
each Employee other than a Transferred Employee (including any Units credited on
such date other than pursuant to this Section 11) shall be adjusted by
multiplying the number of Units in such Employee's Incentive Account by the
Brink's Adjustment Ratio and (b) all Units credited to the Incentive Account of
each Transferred Employee (including any Units credited on such date, including
any Units credited pursuant to the last paragraph of Section 6 of this Article
IV) shall cease to remain outstanding.

 
21

--------------------------------------------------------------------------------

 

ARTICLE V
Supplemental Savings Plan
SECTION 1.  Definitions.  Whenever used in this Article V, the following terms
shall have the meanings indicated:
Compensation:  The regular wages received during any pay period by an Employee
while a participant in the Savings Plan for services rendered to the Company or
any Subsidiary that participates in the Savings Plan, including any commissions
or bonuses, but excluding any overtime or premium pay, living or other expense
allowances, or contributions by the Company or such Subsidiaries to any plan of
deferred compensation, and determined without regard to the application of any
salary reduction election under the Savings Plan.  Bonuses paid pursuant to the
Incentive Plan shall be considered received in the Year in which they are
payable whether or not such bonus is deferred pursuant to Article III
hereof.  Notwithstanding the foregoing, Compensation includes any such wages
paid to a Transferred Employee by the Company or BHS or any of its subsidiaries
for services rendered on or prior to the Distribution Date but does not include
any such wages paid to a Transferred Employee by BHS or any of its subsidiaries
for services rendered following the Distribution Date.  
Incentive Plan:  The Key Employees Incentive Plan of The Brink's Company, as in
effect from time to time or any successor thereto.
Matching Contributions:  Amounts allocated to an Employee's Incentive Account
pursuant to Section 4 of this Article V.
Savings Plan:  The Brink's Company 401(k) Plan, as in effect from time to time,
or the Brink's Home Security Holdings, Inc. 401(k) Plan, as in effect from time
to time.

 
22

--------------------------------------------------------------------------------

 

      SECTION 2.  Eligibility.  An Employee may participate in the benefits
provided pursuant to this Article V for any Year if his or her Salary (on an
annualized basis) as of the preceding December 31 is at least equal to $160,000
(as adjusted for Years after 1999 to reflect the limitation in effect under Code
Section 401(a)(17) for the Year in which the Employee's election to participate
is filed).  Notwithstanding the foregoing, a newly hired Employee is eligible to
participate in the benefits provided pursuant to this Article V if his or her
Salary (on an annualized basis) in effect on his or her first day of employment
with the Company or a Subsidiary will exceed the threshold amount determined
pursuant to Code Section 401(a)(17) for his or her initial Year of employment.
          Except as otherwise provided by the Committee, an Employee who is
eligible to participate in the benefits provided pursuant to this Article V
shall continue to be so eligible unless his or her Salary for any Year is less
than $150,000, in which case he or she shall be ineligible to participate in the
benefits provided under this Article V until his or her Salary again exceeds the
threshold amount determined pursuant to Code Section 401(a)(17) for the Year
prior to the Year of participation.
  SECTION 3.  Deferral of Compensation.  Effective July 1, 1994, each Employee
who is not permitted to defer the maximum percentage of his or her Compensation
that may be contributed as a matched contribution under the Savings Plan for any
Year as a result of limitations imposed by Sections 401(a)(17), 401(k)(3),
402(g) and/or 415 of the Code may elect to defer all or part of the excess of
(a) such maximum percentage (five percent for 1994) of his or her Compensation
for such Year (without regard to any limitation on such amount imposed by Code
Section 401(a)(17)) over (b) the amount actually contributed on his or her
behalf under the Savings Plan for such Year as a matched contribution; provided,
however, that with respect to

 
23

--------------------------------------------------------------------------------

 

the 1994 Year, only Compensation paid after July 1, 1994, may be deferred.  In
order to be permitted to defer any portion of his or her Compensation pursuant
to this Section 3 of Article V, the Employee must elect to defer the maximum
amount permitted as a matched contribution for the Year under the Savings
Plan.  Such Employee's initial election hereunder for any Year shall be made
prior to the first day of such Year or, if later, within 30 days after his or
her initial date of employment but only with respect to Compensation for
services performed after the date of such election.  Such election shall remain
in effect for subsequent Years unless and until a new election is filed with the
Committee by the December 31 preceding the Year for which the new election is to
be effective.  An Incentive Account (which may be the same Incentive Account
established pursuant to Article III, IV and/or VI) shall be established for each
Employee making such election and such Incentive Account shall be credited as of
the last day of each month with the dollar amount of the Compensation deferred
for such month pursuant to such election; provided, however, that in the event
an Employee is not permitted to defer the maximum percentage of his or her
Compensation that may be contributed as a matched contribution under the Savings
Plan for any year as a result of the limitation imposed by Code
Section 401(k)(3), such excess contribution shall be distributed to the
Employee, his or her Compensation paid after the date of the distribution shall
be reduced by that amount and such amount shall be allocated to his or her
Incentive Account as of the January 1 next following the Year for which the
excess contribution was made under the Savings Plan.  Units in respect of such
amounts shall be credited to such Incentive Account as provided in Section 6
below.
SECTION 4.  Matching Contributions.  Each Employee who elects to defer a portion
of his or her Compensation for a Year pursuant to Section 3 of this Article V
shall have a Matching Contribution allocated to his or her Incentive Account
equal to the rate of matching contributions

 
24

--------------------------------------------------------------------------------

 

in effect for such Employee under the Savings Plan for such Year multiplied by
the amount elected to be deferred pursuant to Section 3 above for each month in
such Year.  The dollar amount of each Employee's Matching Contribution for each
month shall be credited to his or her Incentive Account pursuant to Section 6
below.
        Subject to the approval of the shareholders of the  Company at the 1995
annual meeting, if an Employee is participating in this portion of the Program
pursuant to Section 2 of this Article V and his or her matching contribution
under the Savings Plan for 1994 or any later year will be reduced as a result of
the nondiscrimination test contained in Code Section 401(m)(2), (a) to the
extent such matching contribution is forfeitable, it shall be forfeited and that
amount shall be allocated to his or her Incentive Account as a Matching
Contribution or (b) to the extent such matching contribution is not forfeitable,
it shall be distributed to the Employee, his or her Compensation paid after the
date of the distribution shall be reduced by that amount and such amount shall
be allocated to his or her Incentive Account as a Matching Contribution.  The
dollar amount of such Matching Contribution shall be allocated to each
Employee's Incentive Account as of the January 1 next following the Year for
which the matching contribution was made under the Savings Plan.  Units in
respect of such contribution shall be credited to the Employee's Incentive
Account as provided in Section 6 below.
SECTION 5.  Irrevocability of Election. An election to defer amounts under the
Program for any Year shall be irrevocable (a) on and after the first day of such
Year or (b) in the case of an election made by a newly hired Employee for his or
her initial Year of employment, after the date such an election is made.
SECTION 6.  Conversion of New Deferrals and Matching Contributions to Brink's
Units.  The amount of an Employee's deferred Compensation and Matching
Contributions for any Year

 
25

--------------------------------------------------------------------------------

 

shall be converted to Brink's Units and shall be credited to such Employee's
Incentive Account as of the first business day of the month next following the
month in which such Compensation was earned or for which the Matching
Contribution was made.  The number (computed to the second decimal place) of
Units so credited shall be determined by dividing the aggregate amount of all
such amounts credited to the Employee's Incentive Account for such month
attributable to (a) the deferral of amounts awarded under the Incentive Plan
(including related Matching Contributions) by the average of the high and low
per share reported sale prices of Brink's Stock, as reported on the New York
Stock Exchange Composite Transaction Tape on each trading day during the
calendar month immediately preceding the crediting of such Units, (b)
Compensation and Matching Contributions allocated to the Employee's Incentive
Account as a result of failing to satisfy the tests included in Code Sections
401(k)(3) or 401(m)(2) under the Savings Plan, by the average of the high and
low per share reported sales prices of Brink's Stock, as reported on the New
York Stock Exchange Composite Transaction Tape on each trading day during the
calendar month immediately preceding the month in which such Units are credited
to the Employee's Incentive Account (which shall be the first business day of
the month following the date that the Company has been notified of the failure
to satisfy such tests) and (c) the deferral of all other Compensation (including
related Matching Contributions) by the average of the high and low per share
reported sale prices of Brink's Stock as reported on the New York Stock Exchange
Composite Transaction Tape (i) on each trading day during the period commencing
on the first business day of the month after the Employee's salary (as such term
is defined in the Savings Plan) equals the maximum amount of considered
compensation for such Year pursuant to Code Section 401(a)(17) and ending the
last business day of such month and each month thereafter until December 31 or
(ii) in the event the Employee's salary equals the maximum amount of
 
26

--------------------------------------------------------------------------------


considered compensation in December, on the first trading day in the following
January; provided, however, that with respect to any number of Units so credited
that would otherwise be determined pursuant to the preceding clause (a), (b) or
(c) based on the average of the high and low per share reported sale prices of
Brink's Stock as reported on the New York Stock Exchange Composite Transaction
Tape for each trading day during a month or portion of a month in which "due
bills" trading of Brink's Stock occurs prior to the month that includes the
Ex-Dividend Date, the number (computed to the second decimal place) of Units so
credited shall be determined in the same manner as described in the applicable
clause but instead based on the average of the high and low per share reported
sale prices of Brink's Stock trading "regular way" or "with due bills" (rather
than "ex dividend") as reported on the New York Stock Exchange Composite
Transaction Tape for each trading day during such month or portion of such
month; provided further, however, that with respect to any number of Units so
credited that would otherwise be determined pursuant to the preceding clause
(a), (b) or (c) based on the average of the high and low per share reported sale
prices of Brink's Stock as reported on the New York Stock Exchange Composite
Transaction Tape for each trading day during the month or a portion of the month
that includes the Ex-Dividend Date, the number of Units so credited shall be
determined in the same manner described in the applicable clause but instead
based on the average of the high and low per share reported sale prices of
Brink's Stock trading "regular way" or "with due bills" (rather than
"ex-dividend") as reported on the New York Stock Exchange Composite Transaction
Tape for each trading day during such month or portion of such month prior to
the Ex-Dividend Date, with respect to deferred Compensation and Matching
Contributions for the portion of such month prior to the Ex-Dividend Date, with
the number of Units so determined adjusted by the Brink's Adjustment Ratio, and
based on the average of the high and low per share reported sale prices of
 
27

--------------------------------------------------------------------------------


Brink's Stock as reported on the New York Stock Exchange Composite Transaction
Tape for each trading day during such month or such portion of such month on and
following the Ex-Dividend Date, with respect to deferred Compensation and
Matching Contributions for the portion of such month on and following the
Ex-Dividend Date.
         Upon the Employee's Termination of Employment, any cash amounts not
converted into Units credited to his or her Incentive Account shall be converted
into Brink's Units in the manner described in this Section 6 based on the
reported sale prices (including any sale prices determined on a when issued
basis) of Brink's Stock, as reported on the New York Stock Exchange Composite
Transaction Tape for each trading day during the portion of the month preceding
the date of termination;  provided, however, that if "due bills" trading occurs
in the  portion of the month preceding the date of termination, but the
Ex-Dividend Date does not occur in such portion of such month, any such cash
amounts shall be converted into Brink's Units in the manner described in this
Section 6 based on the reported sale prices of Brink's Stock trading "regular
way" or "with due bills" (rather than "ex-dividend"), as reported on the New
York Stock Exchange Composite Transaction Tape for each trading day during such
portion of such month; provided further, however, that if the Ex-Dividend Date
occurs in the portion of the month preceding the date of termination, any such
cash amounts shall be converted into Brink's Units by adding the sum of (a) the
product of (i) the quotient determined by dividing the aggregate amount of all
such deferred Salary (and related Matching Salary Contributions) credited to his
or her Incentive Account for the portion of such month prior to the Ex-Dividend
Date by the average of the high and low per share reported sale prices of
Brink's Stock trading "regular way" or "with due bills" (rather than
"ex-dividend") as reported on the New York Stock Exchange Composite Transaction
Tape for each trading day during such portion of such month and (ii) the Brink's
 
28

--------------------------------------------------------------------------------


Adjustment Ratio and (b) the quotient determined by dividing the aggregate
amount of all such deferred Salary (and related Matching Salary Contributions)
credited to his or her Incentive Account for the portion of the month on and
following the Ex-Dividend Date (and preceding the date of termination) by the
average of the high and low per share reported sale prices of Brink's Stock as
reported on the New York Stock Exchange Composite Transaction Tape for each
trading day during such portion of such month.
         As of the Ex-Dividend Date, any cash amounts not converted into Units
credited to a Transferred Employee's Incentive Account shall be converted into
Brink's Units in the manner described in this Section 6 based on the average of
the high and low per share reported sale prices of Brink's Stock trading
"regular way" or "with due bills" (rather than "ex-dividend") as reported on the
New York Stock Exchange Composite Transaction Tape for each trading day during
the portion of the month that includes the Ex-Dividend Date preceding the
Ex-Dividend Date.
SECTION 7.  Conversion of Existing Incentive Accounts to Brink's Units.  As of
the Exchange Date, all BAX Units and Minerals Units in an Employee's Incentive
Account attributable to Compensation deferred pursuant to this Article V (and
related Matching Contributions) shall be converted into Brink's Units by
multiplying the number of such BAX Units and Minerals Units in the Employee's
Incentive Account by the BAX Exchange Ratio or the Minerals Exchange Ratio,
respectively.
SECTION 8.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to common shareholders other than cash
dividends.
 
29

--------------------------------------------------------------------------------


 
SECTION 9.  Dividends and Distributions.  Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink's Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink's
Units equal to the number of shares of Brink's Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by the Units in such Incentive Account as of such date and assuming
that the amount of such dividend or value of such distribution had been used to
acquire additional Brink's Units of the class giving rise to the dividend or
other distribution.  Such additional Brink's Units shall be deemed to be
purchased at the average of the high and low per share quoted sale prices of
Brink's Stock, as reported on the New York Stock Exchange Composite Transaction
Tape on the payment date for the dividend or other distribution.  The value of
any distribution in property will be determined by the Committee.
SECTION 10.  Adjustment to Units in Connection with Distribution.  As of the
Ex-Dividend Date, (a) the number of Units credited to the Incentive Account of
each Employee other than a Transferred Employee (including any Units credited on
such date other than pursuant to this Section 10) shall be adjusted by
multiplying the number of Units in such Employee's Incentive Account by the
Brink's Adjustment Ratio and (b) all Units credited to the Incentive Account of
each Transferred Employee (including any Units credited on such date, including
any Units credited pursuant to the last paragraph of Section 6 of this Article
V) shall cease to remain outstanding.
 
 
30

--------------------------------------------------------------------------------


ARTICLE VI
Deferral of Performance Awards
SECTION 1.  Definitions.  Whenever used in this Article VI, the following terms
shall have the meanings indicated:
Cash Performance Payment:  A cash incentive payment due to an Employee in any
Year under the Management Performance Improvement Plan.
Management Performance Improvement Plan:  The Brink's Company Management
Performance Improvement Plan, as in effect from time to time or any successor
thereto.
Performance Measurement Period:  A performance cycle of one or more fiscal Years
of the Company under the Management Performance Improvement Plan.
SECTION 2.  Eligibility.  Any Employee who is a participant in the Management
Performance Improvement Plan may elect to defer all or part of his or her Cash
Performance Payment payable under such plan pursuant to this Article VI.
SECTION 3.  Deferral of Cash Performance Payments.  Each Employee who is
eligible to defer his or her Cash Performance Payment for any Performance
Measurement Period pursuant to this Article VI may make an election to defer all
or part (in multiples of 10%) of any Cash Performance Payment which may be made
to him or her for such Performance Measurement Period.  If the Committee
determines that a Cash Performance Payment relating to any Performance
Measurement Period is "performance-based compensation" under Code Section 409A,
such Employee's election shall be made prior to January 1 of the last Year in
the Performance Measurement Period.  If the Committee determines that a Cash
Performance Payment relating to any Performance Measurement Period is not
"performance-based
 
31

--------------------------------------------------------------------------------


compensation" under Code Section 409A, such Employee's election shall be made
prior to the beginning of the Performance Measurement Period or by such other
time as the Committee determines will satisfy Code Section 409A and Treasury
Regulations issued thereunder.
An Incentive Account (which may be the same Incentive Account established
pursuant to Articles III, IV and/or V) shall be established for each Employee
making such election and Units in respect of such deferred payment shall be
credited to such Incentive Account as provided in Section 5 below.
SECTION 4.  Irrevocability of Election. An election to defer Cash Performance
Payments under the Program for any Performance Measurement Period shall be
irrevocable after the last date for making such an election, as specified in the
second or third sentence of  Section 3, above, as applicable.
SECTION 5.  Conversion to Units.  The amount of an Employee's deferred Cash
Performance Payment for any Performance Measurement Period shall be converted to
Brink's Units and shall be credited to such Employee's Incentive Account as of
the first business day of the month in which the Cash Performance Payment is
made.  The number (computed to the second decimal place) of Brink's Units so
credited shall be determined by dividing the aggregate amount of the deferred
Cash Performance Payment credited to the Employee's Incentive Account for such
Performance Measurement Period by the average of the high and low per share
quoted sale prices of Brink's Stock, as reported on the New York Stock Exchange
Composite Transaction Tape on each trading day during the month preceding the
crediting of Units.
SECTION 6.  Adjustments.  The Committee shall determine such equitable
adjustments in the Units credited to each Incentive Account as may be
appropriate to reflect any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange
 
32

--------------------------------------------------------------------------------


of shares, split-up, split-off, spin-off, liquidation or other similar change in
capitalization or any distribution to common shareholders other than cash
dividends.
SECTION 7.  Dividends and Distributions.  Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink's Stock, the Incentive
Account of each Employee will be credited with an additional number of Brink's
Units equal to the number of shares of Brink's Stock, including fractional
shares (computed to the second decimal place), that could have been purchased
had such dividend or other distribution been paid to the Incentive Account on
the payment date for such dividend or distribution based on the number of shares
represented by Units in such Incentive Account as of such date and assuming the
amount of such dividend or value of such distribution had been used to acquire
additional Brink's Units.  Such additional Brink's Units shall be deemed to be
purchased at the average of the high and low per share quoted sale prices of
Brink's Stock, as reported on the New York Stock Exchange Composite Transaction
Tape on the payment date for the dividend or other distribution.  The value of
any distribution in property will be determined by the Committee.
SECTION 8.  Minimum Distribution.  Distributions shall be made in accordance
with Article VII; provided, however, that the aggregate value of the Brink's
Stock and cash distributed to an Employee (and his or her beneficiaries) in
respect of all Units standing to his or her credit in his or her Incentive
Account attributable to deferrals of Cash Performance Payments otherwise payable
with respect to Performance Measurement Periods ending prior to January 1, 2007
(including dividends relating to such Units) shall not be less than the
aggregate amount of Cash Performance Payments and dividends (credited to his or
her Incentive Account pursuant to Section 7) in respect of which such Units were
initially so credited.  The value of the Brink's Stock, so distributed shall be
considered equal to the average of the high and low per share
 
33

--------------------------------------------------------------------------------


quoted sale prices of Brink's Stock, as reported on the New York Stock Exchange
Composite Transaction Tape for the last trading day of the month preceding the
month of distribution.
SECTION 9.  Effective Date.  Notwithstanding anything herein to the contrary,
the provisions of this Article VI providing for the deferral of Cash Performance
Payments shall not become effective until May 5, 2000, and only upon approval of
the Management Performance Improvement Plan by the Company's shareholders.
SECTION 10.  Adjustment to Units in Connection with Distribution.  As of the
Ex-Dividend Date, (a) the number of Units credited to the Incentive Account of
each Employee other than a Transferred Employee (including any Units credited on
such date other than pursuant to this Section 10) shall be adjusted by
multiplying the number of Units in such Employee's Incentive Account by the
Brink's Adjustment Ratio and (b) all Units credited to the Incentive Account of
each Transferred Employee (including any Units credited on such date) shall
cease to remain outstanding.
ARTICLE VII
Distributions
SECTION 1.  Certain Payments on Termination of Employment. Except as provided in
Section 3 of this Article VII, each Employee shall receive a distribution in
Brink's Stock in respect of all Brink's Units standing to the credit of such
Employee's Incentive Account (other than Units attributable to Matching
Incentive Contributions, Matching Salary Contributions and dividends related
thereto) as of the date of the Employee's Termination of Employment, in a
single-lump sum distribution on the first day that is more than six months after
the date of the Employee's Termination of Employment; provided, however, that
for purposes of this Article VII, no employee of any Subsidiary shall be
considered to have terminated employment as a
 
34

--------------------------------------------------------------------------------


result of a spinoff of such Subsidiary from the Company (including, with respect
to employees of BHS and its subsidiaries, the Distribution), except as may be
permitted under Section 409A of the Code.  An Employee may elect, at least 12
months prior to his or her Termination of Employment, to receive distribution of
the Shares represented by the Units credited to his or her Incentive Account in
equal annual installments (not more than ten) commencing not earlier than the
last day of the sixth month following the fifth anniversary of the date of his
or her Termination of Employment (for any reason) or as promptly as practicable
thereafter.  Any such election shall become effective on the 12-month
anniversary of the date the election is made.
         The number of shares of Brink's Stock to be included in each
installment payment shall be determined by multiplying the number of Brink's
Units in the Employee's Incentive Account, as applicable, as of the first day of
the month preceding the initial installment payment and as of each succeeding
anniversary of such date by a fraction, the numerator or which is one and the
denominator of which is the number of remaining installments (including the
current installment).
         Any fractional Units shall be converted to cash based on the average of
the high and low per share quoted sale prices of the Brink's Stock, as reported
on the New York Stock Exchange Composite Transaction Tape, on the last trading
day of the month preceding the month of distribution and shall be paid in cash.
 SECTION 2.  Payments Attributable to Matching Incentive Contributions and
Matching Salary Contributions on Termination of Employment.  In the event of an
Employee’s (a) death, (b) retirement after satisfying the requirements for early
or normal retirement under a pension plan sponsored by the Company or a
Subsidiary in which the Employee participated, (c) Disability or (d) Termination
of Employment for any reason within three years following a
 
35

--------------------------------------------------------------------------------


Change in Control, the Employee shall receive a distribution of Brink's Stock in
respect of all Brink's Units standing to the credit of such Employee's Incentive
Account attributable to Matching Incentive Contributions, Matching Salary
Contributions and dividends related thereto in the same manner as provided in
Section 1 of this Article VII for the distribution of other Units standing to
the credit of such Employee's Incentive Account.
In the event of a Termination of Employment for a reason not described in the
preceding paragraph, the Employee shall forfeit the Units in his or her
Incentive Account attributable to Matching Incentive Contributions, Matching
Salary Contributions and dividends related thereto for the Year in which the
termination occurs.  Such Employee shall be vested in the remaining Units
standing to the credit of such Employee in his or her Incentive Account
attributable to Matching Incentive Contributions, Matching Salary Contributions
and dividends related thereto in accordance with the following schedule:
           Months of Participation
        Vested Percentage
        less than 36
             0
        at least 36 but less than 48
                    50%
        at least 48 but less than 60
            75%
        60 or more
                   100%

 
An Employee shall receive credit for one "month of participation" for each
calendar month during which a deferral election is in effect pursuant to
Section 3 of Articles III or IV.  Brink's Stock, in respect of the vested Units
standing to the credit of such Employee attributable to Matching Incentive
Contributions, Matching Salary Contributions and dividends related thereto,
shall be distributed in the same manner as provided in Section 1 of this Article
VII for the distribution of other Units standing to the credit of such
Employee's Incentive Account.
 
36

--------------------------------------------------------------------------------


 
 SECTION 3.  One Time Distribution Under Code Section 409A Transition
Relief.  Pursuant to rules and procedures established by the Company, a
participant under the Program may elect on or before December 31, 2007 to
receive on February 15, 2008 a single lump-sum distribution in Brink's Stock in
respect of all vested Brink's Units standing to the credit of his or her
Incentive Account as of December 31, 2007; provided, however, that such election
shall not apply to amounts, if any, that would have otherwise been distributed
to the participant in 2007.
ARTICLE VIII
Designation of Beneficiary
         An Employee may designate in a written election filed with the
Committee a beneficiary or beneficiaries (which may be an entity other than a
natural person) to receive all distributions and payments under the Program
after the Employee's death.  Any such designation may be revoked, and a new
election may be made, at any time and from time to time, by the Employee without
the consent of any beneficiary.  If the Employee designates more than one
beneficiary, any distributions and payments to such beneficiaries shall be made
in equal percentages unless the Employee has designated otherwise, in which case
the distributions and payments shall be made in the percentages designated by
the Employee.  If no beneficiary has been named by the Employee or no
beneficiary survives the Employee, the remaining Shares (including fractional
Shares) in the Employee's Incentive Account shall be distributed or paid in a
single sum to the Employee's estate.  In the event of a beneficiary's death
after installment payments to the beneficiary have commenced, the remaining
installments will be paid to a contingent beneficiary, if any, designated by the
Employee or, in the absence of a surviving contingent beneficiary, the remaining
Shares (including fractional Shares) shall be distributed or paid to the primary
 
37

--------------------------------------------------------------------------------


 
beneficiary's estate in a single distribution.  All distributions shall be made
in Shares except that fractional Shares shall be paid in cash.
ARTICLE IX
Miscellaneous
SECTION 1.  Nontransferability of Benefits.  Except as provided in Article VIII,
Units credited to an Incentive Account shall not be transferable by an Employee
or former Employee (or his or her beneficiaries) other than by will or the laws
of descent and distribution or pursuant to a domestic relations order.  No
Employee, no person claiming through such Employee, nor any other person shall
have any right or interest under the Program, or in its continuance, in the
payment of any amount or distribution of any Shares under the Program, unless
and until all the provisions of the Program, any determination made by the
Committee thereunder, and any restrictions and limitations on the payment itself
have been fully complied with.  Except as provided in this Section 1, no rights
under the Program, contingent or otherwise, shall be transferable, assignable or
subject to any pledge or encumbrance of any nature, nor shall the Company or any
of its Subsidiaries be obligated, except as otherwise required by law, to
recognize or give effect to any such transfer, assignment, pledge or
encumbrance.
SECTION 2.  Notices.  The Company may require all elections contemplated by the
Program to be made on forms provided by it.  All notices, elections and other
communications pursuant to the Program shall be in writing and shall be
effective when received by the Company at the following address:
The Brink's Company
1801 Bayberry Court
P. O. Box 18100
Richmond, VA 23226-8100
 
38

--------------------------------------------------------------------------------


Attention of Vice President -- Human Resources
 
SECTION 3.  Limitation on Rights of Employee.  Nothing in this Program shall be
deemed to create, on the part of any Employee, beneficiary or other person,
(a) any interest of any kind in the assets of the Company or (b) any trust or
fiduciary relationship in relation to the Company.  The right of an Employee to
receive any Shares shall be no greater than the right of any unsecured general
creditor of the Company.
SECTION 4.  No Contract of Employment.  The benefits provided under the Program
for an Employee shall be in addition to, and in no way preclude, other forms of
compensation to or in respect of such Employee.  However, the selection of any
Employee for participation in the Program shall not give such Employee any right
to be retained in the employ of the Company or any of its Subsidiaries for any
period.  The right of the Company and of each such Subsidiary to terminate the
employment of any Employee for any reason or at any time is specifically
reserved.
SECTION 5.  Withholding.  All distributions pursuant to the Program shall be
subject to withholding in respect of income and other taxes required by law to
be withheld.  The Company shall establish appropriate procedures to ensure
payment or withholding of such taxes.  Such procedures may include arrangements
for payment or withholding of taxes by retaining Shares otherwise issuable in
accordance with the provisions of this Program or by accepting already owned
Shares, and by applying the fair market value of such Shares to the withholding
taxes payable.
SECTION 6.  Term, Amendment and Termination.
(a)  Unless the Company's shareholders approve the extension of this Program, no
further deferral elections may be made under this Program on or after May 4,
2010 and any existing
 
39

--------------------------------------------------------------------------------


 
deferral elections with respect to compensation earned after such date shall
have no further force or effect.
(b)  The Committee may from time to time amend any of the provisions of the
Program, or may at any time terminate the Program.  No amendment or termination
shall adversely affect any Units (or distributions in respect thereof) which
shall theretofore have been credited to any Employee's Incentive Account.  On
the termination of the Program, distributions from an Employee's Incentive
Account shall be made in compliance with Code Section 409A and Treasury
Regulations issued thereunder.
 
 

 
40

--------------------------------------------------------------------------------

 
